                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

TRAVIS MADERSON,

      Petitioner,
v.                                                 Case No. 3:17cv152-MCR-CJK

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS,

     Respondent.
_____________________________/

                                   ORDER

      This cause is before the Court on consideration of the Magistrate Judge’s

Report and Recommendation dated September 24, 2018. ECF No. 17. The parties

have been afforded an opportunity to file objections pursuant to Title 28, United

States Code, Section 636(b)(1). The Court has made a de novo determination of any

timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, the Court has determined that the Report and Recommendation

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation, ECF No. 17, is

adopted and incorporated by reference in this Order.
                                                                      Page 2 of 2


      2.    The petition for writ of habeas corpus, ECF No. 1, is DENIED.

      3.    A certificate of appealability is DENIED.

      4.    The Clerk is directed to close the file.

      DONE AND ORDERED this 15th day of February, 2019.




                                       s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:17cv152-MCR-CJK
